DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,520,922. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
U.S. Patent No. 10,520,922
Claim 21:  A system comprising: a printability analyzer, executed by at least one hardware processor, to ascertain, from an electronic three-dimensional printing file for a three- dimensional part to be printed, three-dimensional printing constraints that include a design constraint, a material constraint, and a dimension constraint, ascertain a plurality of attributes for each three-dimensional printer of a plurality of three-dimensional printers, compare the three-dimensional printing constraints from the electronic three- dimensional printing file for the three-dimensional part to be printed to each attribute of the plurality of attributes for each three-dimensional printer of the plurality of three-dimensional printers, and  2PATENTAtty Docket No.: D17-368-03476-51-US App. Ser. No.: 16/698,505determine, based on the comparison, whether the three-dimensional part is printable by at least one three-dimensional printer of the plurality of three-dimensional printers or not printable by any three-dimensional printer of the plurality of three-dimensional printers; and a digital integrator, executed by the at least one hardware processor, to control, by a distributed electronic ledger, based on a determination that the three- dimensional part is printable by the at least one three-dimensional printer of the plurality of three-dimensional printers, printing of the three-dimensional part.
A system comprising: a printability analyzer, executed by at least one hardware processor, to ascertain, from an electronic three-dimensional printing file for a three-dimensional part to be printed, three-dimensional printing constraints that include a design constraint, a material constraint, and a dimension constraint, ascertain a plurality of attributes for each three-dimensional printer of a plurality of three-dimensional printers, compare the three-dimensional printing constraints from the electronic three-dimensional printing file for the three-dimensional part to be printed to each attribute of the plurality of attributes for each three-dimensional printer of the plurality of three-dimensional printers, and determine, based on the comparison, whether the three-dimensional part is printable by at least one three-dimensional printer of the plurality of three-dimensional printers or not printable by any three-dimensional printer of the plurality of three-dimensional printers; a print evaluator, executed by the at least one hardware processor, to ascertain, based on a determination that the three-dimensional part is printable by the at least one three-dimensional printer of the plurality of three-dimensional printers, costs associated with three-dimensional printing of the three-dimensional part and non-three-dimensional printing based manufacturing of the three-dimensional part, and determine, based on an analysis of the costs associated with the three-dimensional printing of the three-dimensional part and the non-three-dimensional printing based manufacturing of the three-dimensional part, whether the three-dimensional part is to be printed and a digital integrator, executed by the at least one hardware processor, to ascertain, based on a determination that the three-dimensional part is to be printed by the at least one three-dimensional printer of the plurality of three-dimensional printers, the electronic three-dimensional printing file for the three-dimensional part to be printed, control, by a distributed electronic ledger, execution of the electronic three-dimensional printing file for the three-dimensional part to be printed, and control, by the distributed electronic ledger and based on the execution of the electronic three-dimensional printing file for the three-dimensional part to be printed, printing of the three-dimensional part.


Claim 1 of U.S. Patent No. 10,520,922 discloses all limitations of claim 21 of the current application.  Dependent claims 2-10 of U.S. Patent No. 10,520,922 disclose all limitations of claims 22-30 of the claimed invention.  Claims 31-35 and 36-40 of the current application disclose similar limitations to those of claims 21-30 of the current application and are rejected based on the grounds set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al., US Patent Application Publication no. 2015/0205544 [Webb], in view of Freer et al., US Patent Application Publication no. 2018/0173203 [Freer]1.
Regarding claim 21, Webb discloses a system comprising: 
a printability analyzer, executed by at least one hardware processor, to 
ascertain, from an electronic three-dimensional printing file for a three- dimensional part to be printed, three-dimensional printing constraints that include a design constraint, a material constraint, and a dimension constraint [a printability indexer determines object attributes such as dimensions, structural integrity and material requirements for the object, paragraph 0030], 
ascertain a plurality of attributes for each three-dimensional printer of a plurality of three-dimensional printers [the printability indexer searches a printer database that stores printer attribute data such as printer location/type, object minimum/maximum size and utilized material types, paragraph 0032], 
compare the three-dimensional printing constraints from the electronic three- dimensional printing file for the three-dimensional part to be printed to each attribute of 
determine, based on the comparison, whether the three-dimensional part is printable by at least one three-dimensional printer of the plurality of three-dimensional printers or not printable by any three-dimensional printer of the plurality of three-dimensional printers [the printer indexer identifies printers capable of printing the objects with the determined attributes based on printer attribute data in the printer database, paragraph 0032]; and 
a digital integrator, executed by the at least one hardware processor to control based on a determination that the three- dimensional part is printable by the at least one three-dimensional printer of the plurality of three-dimensional printers, printing of the three-dimensional part [a printer controller determines whether a printer is allowed to access object data and controls printers using the printer based on the determination, paragraphs 0034-0035].
Webb does not disclose using a distributed electronic ledger to control printing of the three-dimensional part.  Like Webb, Freer discloses a system for additively manufacturing a three-dimensional object.  Freer recognizes that it would be advantageous to use a distributed electronic ledger in additive manufacturing systems to improve functionality by enabling verification and validation functionality in the additive manufacturing systems [paragraph 0025].  Freer discloses that the printing of a three-dimensional object is controlled using a distributed electronic ledger [“To validate 
Regarding claim 22, Freer further discloses ascertaining, based on the determination that the three-dimensional part is printable by the at least one three-dimensional printer of the plurality of three-dimensional printers, the electronic three-dimensional printing file for the three-dimensional part to be printed; controlling, by the distributed electronic ledger, execution of the electronic three- dimensional printing file for the three-dimensional part to be printed; and controlling, by the distributed electronic ledger and based on the execution of the electronic three-dimensional printing file for the three-dimensional part to be printed, printing of the three-dimensional part [“To validate the manufacturing process, the additive printer 318 may perform a hashing operation on the build file 310 and the material identifier 316 and send the derived hash values to the ledger 302 as a query for validation. If a corresponding transaction exists within the database 304, then the query may be satisfied and the additive printer 318 may proceed with the build”, paragraph 0045].

Regarding claim 24, Webb further discloses that  the printability analyzer is to determine, based on the comparison, whether the three-dimensional part is printable by the at least one three-dimensional printer of the plurality of three-dimensional printers or not printable by any three-dimensional printer of the plurality of three-dimensional printers by determining whether the design attribute meets or exceeds the design constraint, determining whether the material attribute meets or exceeds the material constraint, and determining whether the dimension attribute meets or exceeds the dimension constraint [paragraphs 0030 and 0032].
Regarding claim 25, Webb further discloses based on a determination that the three-dimensional part is not printable by any three-dimensional printer of the plurality of three-dimensional printers, the printability analyzer is to determine whether the design constraint or the material constraint of the three-dimensional part to be printed is not respectively met by a design attribute or a material attribute of any three-dimensional printer of the plurality of three-dimensional printers [“Where the object cannot be 
Regarding claim 26, Freer further discloses that the distributed electronic ledger includes a blockchain network [paragraph 0021].
Regarding claim 27, Freer further discloses that the digital integrator is to control, by the distributed electronic ledger, execution of the electronic three-dimensional printing file for the three-dimensional part to be printed by ascertaining an authorization to execute the electronic three-dimensional printing file for the three-dimensional part to be printed, determining, based on the ascertained authorization, whether an entity associated with the at least one three-dimensional printer of the plurality of three-dimensional printers is authorized to execute the electronic three-dimensional printing file for the three-dimensional part to be printed, and based on a determination that the entity associated with the at least one three-dimensional printer of the plurality of three-
Regarding claim 28, Freer further discloses that the digital integrator is to control, by the distributed electronic ledger, execution of the electronic three-dimensional printing file for the three-dimensional part to be printed by ascertaining a material that is available for printing of the three-dimensional part, determining, based on the ascertained material that is available for printing of the three- dimensional part, whether an entity associated with the at least one three-dimensional printer of the plurality of three-dimensional printers has access to the material that is available for printing of the three-dimensional part, and based on a determination that the entity associated with the at least one three-dimensional printer of the plurality of three-dimensional printers has access to the material that is available for printing of the three-dimensional part, causing the electronic three-dimensional printing file to be executed to print the three-dimensional part [“To validate the manufacturing process, the additive printer 318 may perform a hashing operation on the build file 310 and the material identifier 316 and send the derived hash values to the ledger 302 as a query for validation. If a 
Regarding claim 29, Webb and Freer do not disclose that the distributed electronic ledger is used to control payment to an owner of the three-dimensional printing file by causing transfer of payment to the owner of the three-dimensional printing file.  Examiner takes official notice that distributed electronic ledgers, before the effective filing date of the claimed invention, conventionally included functionality for causing transfer of payments.  Accordingly, it would have been obvious to one of ordinary skill in the art to include conventional payment transfer functionality in the Webb and Freer distributed electronic ledger.
Regarding claim 30, Freer further discloses that the digital integrator is to further control, by the distributed electronic ledger and based on the printing of the three-dimensional part, transfer of the three-dimensional part to a user by determining, by the distributed electronic ledger, that the three-dimensional part has been printed, and based on a determination, by the distributed electronic ledger, that the three-dimensional part has been printed, causing, by the distributed electronic ledger, transfer of the three- dimensional part to the user [“While the instant embodiment is described with respect to verification of the build file, manufacturing material, and build process, various other aspects of the process may be validated and/or stored in the distributed ledger. For example, transactions related to shipping the output object to a purchaser, updating a software or firmware version of the controller 202, or installing the output as a replacement part in an industrial asset may also be written to the distributed ledger as transactions for recordkeeping and validation”, paragraph 0040].

 Regarding claims 36-40, Webb and Freer, as described above, disclose an additive manufacturing system that includes a distributed electronic ledger.  Therefore, Webb and Freer also disclose the non-transitory computer readable medium that causes a processor to perform the method performed by the system.  Since claims 36-40 disclose similar limitations to claims 21-24 and 26-30, claims 36-40 are rejected based on the grounds set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        September 21, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Webb and Freer were cited in the 11/27/19 IDS.